DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.

Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fei Xing (Reg. No. 73,728) on 06/29/2021.

The application has been amended as follows: 
Claims 14 – 22, 24 – 28, and 30 – 31 are canceled.

Allowable Subject Matter
Claims 1 – 13, 23, and 29 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a non-blur region setting unit configured to set, within a screen, a non-blur region to which blur processing is not applied; a focus detection region setting unit configured to, in response to an operation performed by a user, set, within the screen, a focus detection region in which focus detection is performed, wherein the focus detection region is settable outside the non-blur region within the screen in response to the operation performed by the user; a processing unit configured to apply the blur processing to a region of an image captured by an image capturing unit excluding the non-blur region and not to apply the blur processing to a region of the image captured by the image capturing unit including the non-blur region and a control unit configured to, when the focus detection region is outside the non-blur region, perform control to issue a notification that is not issued when the focus detection region is inside the non-blur region; in combination with other elements of the claim.

Regarding claims 2 - 13, claims 2 – 13 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 23, the prior art of record fails to teach or fairly suggest in response to an operation performed by a user, setting, within the screen, a focus detection region in which focus detection is performed, wherein the focus detection region is settable outside the non-blur region within the screen in response to the operation performed by the user; applying the blur processing to a region of an image captured by an image sensor excluding the non-blur region and not applying the blur processing to a region of the image captured by the image sensor including the non-blur region; and when the focus detection region is outside the non-blur region, performing control to issue a notification that is not issued when the focus detection region is inside the non-blur region; in combination with other elements of the claim.

Regarding independent claim 29, the prior art of record fails to teach or fairly suggest in response to an operation performed by a user, setting, within the screen, a focus detection region in which focus detection is performed, wherein the focus detection region is settable outside the non-blur region within the screen in response to the operation performed by the user; applying the blur processing to a region of an image captured by an image sensor excluding the non-blur region and not applying the blur processing to a region of the image captured by the image sensor including the non-blur region; and when the focus detection region is outside the non-blur region, performing control to issue a notification that is not issued when the focus detection region is inside the non-blur region; in combination with other elements of the claim.


Conclusion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/USMAN A KHAN/
Usman Khan
07/07/2021
Primary Examiner, Art Unit 2696